Per Curiam,
The first of the four questions in the statement of those involved in this appeal relates to the action of the trial judge in directing, of his own motion, that a subpoena duces tecum be issued to compel the appearance of an officer of the defendant company for the purpose of proving its publication of the paper containing the alleged libel. This action of the court was taken not only without objection from counsel for defendant, but really at *12their suggestion, as appears by the record, and we cannot, therefore, now hear them in complaint of it. Without regard to their acquiescence in it, the learned trial judge committed no error and was guilty of no impropriety in directing the subpoena to issue, if he felt it was necessary for the establishment of a material fact in the case. The strictures upon him appearing in appellant’s paper book are regrettable.
As to the second and third questions it is sufficient to say that, if the plaintiff failed to prove the publication of the libel, such proof was found in the testimony of the witnesses called by the defendant. The answer to the fourth question is that we find nothing in the rulings of the court or in the charge which calls for a reversal on the ground that the jury were permitted to and did fix an improper measure of damages.
Assignments of' error overruled and judgment affirmed.